Citation Nr: 1028401	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  00-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from February 1979 to March 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the San, Juan, 
Puerto Rico Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.

In May 2001, the Veteran testified before a Decision Review 
Officer sitting at the RO.  A transcript of the hearing is 
associated with the claims folder and has been reviewed.  
Thereafter, in March 2004, the Board denied the Veteran's TDIU 
claim.

Subsequently, the Veteran filed a timely appeal of the Board's 
March 2004 denial with the United States Court of Appeals for 
Veterans Claims (Court).  In March 2005, the Court issued an 
Order vacating the March 2004 decision and remanding it to the 
Board for further development and adjudication.  In June 2005, 
the Board remanded for further development.

In October 2006, the Board again denied the Veteran's TDIU claim, 
and the Veteran filed a timely appeal of the Board's October 2006 
denial with the Court.  In February 2008, the Court issued an 
Order vacating the October 2006 decision and remanding it to the 
Board for further development and adjudication. 

In March 2009, the Veteran submitted additional evidence along 
with a waiver of initial RO consideration.

In May 2009, the Board again denied the Veteran's TDIU claim, and 
the Veteran filed a timely appeal of such decision with the 
Court.  In February 2010, the Court issued an Order vacating the 
May 2009 decision and remanding it to the Board for further 
development consistent with the January 2010 Joint Motion for 
Remand. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.

REMAND

The Veteran is seeking entitlement to a TDIU.  He is service 
connected for a lumbar spine disability and a left Achilles 
tendon disability.  He indicates that he experiences dizziness 
and nausea after he takes his prescribed pain medication.  

Pursuant to the January 2010 Joint Motion and February 2010 Court 
Order, further development is necessary.  As noted, the Veteran's 
TDIU claim was previously denied in October 2006 and such 
decision was later vacated by the Court in February 2008 because 
it was noted that the Board did not address the Veteran's 
reported effects of pain medication taken for the his service-
connected disabilities in the context of whether he is 
unemployable based on those disabilities.

In the May 2009 decision, the Board determined that an August 
2005 VA examiner took into account the Veteran's reports of 
dizziness and nausea secondary to his prescribed pain medication.  
However, the 2010 Joint Motion indicates that the Board, in May 
2009, inadequately discussed the effect of the Veteran's pain 
medication upon his employability and therefore erred in failing 
to comply with the terms of the Court's February 2008 remand.  

A remand by the Court or the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds 
that this issue is not ready for appellate review and must be 
remanded for compliance with the remand instructions.

The Board regrets the additional delay in adjudication of the 
Veteran's claim that a further remand will entail.  However, it 
is necessary to ensure that the Veteran receives all 
consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1.   The claims folder should be returned to 
the examiner who performed the August 2005 VA 
examination, if at all possible.  The 
examiner should provide an addendum in which 
he comments on any effect the Veteran's 
reported side effects of dizziness and nausea 
from prescribed pain medication has on his 
unemployability.

If an additional examination is deemed 
necessary and/or the August 2005 examiner is 
no longer available, another examination 
should be scheduled to determine the effect 
that the Veteran's service-connected 
degenerative joint disease of the lumbar 
spine with radiculopathy (60%) and residuals 
of a partial rupture of his left Achilles 
tendon (10%), have on his ability to obtain, 
and maintain, gainful employment.  The claims 
folder must be made available to the examiner 
in conjunction with the examination.  All 
indicated tests should be conducted.

All pertinent pathology, which is found on 
examination, should be noted in the report of 
the evaluation.  The examiner should take 
into account the Veteran's work experience as 
a teller with the Postal Service, his college 
education, and his reported side effects of 
dizziness and nausea from prescribed pain 
medication.  A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the total rating claim.

2.  Thereafter, the RO should re-adjudicate 
this claim taking into consideration any 
additional evidence.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided a SSOC. The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the Veteran unless and until he 
is notified by the RO; however, the Veteran is advised that 
failure to report for any scheduled examination may result in the 
denial of his claim. 38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



